DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 01/17/2020. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goel (2016/0327323) hereinafter “Goel323”.
Regarding claim 1, Goel323 discloses a refrigerant system, comprising: 
a compressor (104) configured to pressurize a refrigerant fluid (see figure 1), the compressor (104) including a sump portion (paragraph [0030]); 
a heater (110) situated to heat at least the sump portion (see figure 2); and 
a controller (102) that is configured to selectively (energized or de-energized) operate the heater (110) to apply heat to at least the sump portion (sump) while the compressor is off (de-energizing of the compressor 104) to maintain a superheat condition (the refrigerant super heat temperature condition) in the compressor (104; paragraphs [0057] and [0069]; Goel discloses the crank case heater corresponding to the specific compressor may be energized by the controller following a de-energizing of the specific compressor in response to the detection of an out-of-tolerance refrigerant super heat temperature value; the disclosure of Goel implies that the controller energized the heater and de-energized the compressor in order to maintain a super heat condition in response to the detection of the out-of-tolerance refrigerant super heat temperature).
Regarding claim 8, Goel323 discloses a method of controlling a temperature of a compressor (104) in a refrigerant system, the method comprising operating a heater (110) for heating at least a sump portion of the compressor (104) while the compressor is off (de-energizing of the compressor) to maintain a superheat condition (a refrigerant super heat temperature condition) in the compressor (104; paragraphs [0057] and [0069]; Goel discloses the crank case heater corresponding to the specific compressor may be energized by the controller following a de-energizing of the specific compressor in response to the detection of an out-of-tolerance refrigerant super heat temperature value; the disclosure of Goel implies that the controller energized the heater and de-energized the compressor in order to maintain a super heat condition in response to the detection of the out-of-tolerance refrigerant super heat temperature).
Regarding claim 15, Goel323 discloses a refrigerant system controller (102) comprising a processor and memory including instructions (paragraph [0023]; see figures 1 and 3) that are executable by the processor to operate a heater (110) for heating at least a sump portion of a compressor (104) while the compressor is off to maintain a superheat condition in the compressor (104; paragraphs [0057] and [0069]; see figures 1-3).

Claim(s) 2, 6, 9, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel323 in view of Goel (2015/0330651, previously cited and applied) hereinafter “Goel651”.
Regarding claim 2, Goel323 discloses the controller (102) is configured to determine whether the superheat condition (the refrigerant super heat temperature condition) exists in the compressor (104) based on a temperature (sump temperature sensor 109) associated with the compressor (104) and a distributor sensor (214; paragraph [0049]; see figure 1). 
However, Goel323 fails to disclose the controller is configured to determine whether the superheat condition exists in the compressor based on pressure associated with the compressor.
Goel651 discloses the controller (118) is configured to determine whether the superheat condition (the refrigerant super heat temperature) exists in the compressor (104) based on a temperature (sump temperature sensor 220A) and a pressure (suction pressure sensor 222) associated with the compressor (204A; paragraph [0034]; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerant system of Goel323 to incorporate temperature and compressor as parameters for calculation of the super heat value as taught by Goel651 in order to improve the super heat value calculation accuracy based on more system parameters such as, pressure.
Regarding claim 6, Goel323 discloses the controller (102) is configured to determine at least one of the temperature (temperature) and the pressure based on a temperature or pressure of another component (the component where the distributor sensor 214 located) of the refrigerant system in fluid communication with the compressor (104; paragraph [0049]; see figure 2).
Regarding claim 9, Goel323 discloses determining whether the superheat condition (the refrigerant super heat temperature condition) exists in the compressor (104) based on a temperature (the temperature of sump from sensor 109) associated with the compressor (104) and a distributor sensor (214; paragraph [0049]; see figure 1).
However, Goel323 fails to disclose the method comprising determining whether the superheat condition exists in the compressor based on pressure associated with the compressor.
Goel651 discloses the controller (118) is configured to determine whether the superheat condition (the refrigerant super heat temperature) exists in the compressor (104) based on a temperature (sump temperature sensor 220A) and a pressure (suction pressure sensor 222) associated with the compressor (204A; paragraph [0034]; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerant system of Goel323 to incorporate temperature and compressor as parameters for calculation of the super heat value as taught by Goel651 in order to improve the super heat value calculation accuracy based on more system parameters such as, pressure.
Regarding claim 13, Goel323 discloses the method comprising determining at least one of the temperature (temperature) and the pressure based on a temperature or pressure of another component (the component where the distributor sensor 214 located) of the refrigerant system in fluid communication with the compressor (104; paragraph [0049]; see figure 2).
Regarding claim 16, Goel323 discloses the instructions (see figure 3) include instructions that are executable by the processor (paragraph [0023]) to determine whether the superheat condition exists in the compressor (104) based on a temperature (the sump temperature detected by sensor 109) associated with the compressor (104) and a temperature detected by distributor sensor (214; paragraph [0049]; see figure 4).
However, Goel323 fails to disclose the controller is configured to determine whether the superheat condition exists in the compressor based on pressure associated with the compressor.
Goel651 discloses the instructions (see figure 3) to determine whether the superheat condition exists in the compressor (204) based on a temperature (the sump temperature) and a pressure (suction pressure sensor 222) associated with the compressor (204A; paragraphs [0034]-[0035]; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerant system of Goel323 to incorporate temperature and compressor as parameters for calculation of the super heat value as taught by Goel651 in order to improve the super heat value calculation accuracy based on more system parameters such as, pressure.
Regarding claim 18, Goel323 discloses the instructions (see figure 3) include instructions that are executable by the processor to determine at least one of the temperature (temperature) and the pressure based on a temperature or pressure of another component (the component where the distributor sensor 214 located) of the refrigerant system in fluid communication with the compressor (104; paragraph [0049]; see figure 2).

Allowable Subject Matter
Claims 3-5, 7, 10-12, 14, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following statement are the reasons for indication of allowable subject matter:
The best prior art Goel323 fails to discloses the superheat condition exists in the compressor is based on the pressure inside the shell of the compressor as required in claims 3, 10 and 19. Also, Goel fails to disclose the controller which is configured to determine a minimum temperature to maintain the superheat condition based on the pressure as required in claims 5, 12, and 17. Goel only discloses the CCSH is determined based on temperature and pressure. Further, Geol323 fails to disclose the controller is configured to operate the heater to apply a first amount of heat and a second amount of heat with respect to associated two superheat conditions as required in claims 7, 14 and 20. The prior art of record fails to provide further teachings or motivations to modify the system of Geol323 in order to arrive the claimed invention as required on claims 3-5, 7, 10-12, 14, 17, and 19-20. Therefore, claims 3-5, 7, 10-12, 14, 17, and 19-20 are indicated as allowable subject matter.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 02/18/2022, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The 102 rejection of 1, 8 and 15 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763